2016 WI 15

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2015AP1649-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against John O. Waters, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        John O. Waters,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST WATERS

OPINION FILED:          March 9, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                     2016 WI 15
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.        2015AP1649-D


STATE OF WISCONSIN                         :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against John O. Waters, Attorney at Law:

Office of Lawyer Regulation,                                      FILED
               Complainant,
                                                              MAR 9, 2016
       v.
                                                                Diane M. Fremgen
                                                             Clerk of Supreme Court
John O. Waters,

               Respondent.




       ATTORNEY      disciplinary    proceeding.     Attorney's          license

suspended.



       ¶1      PER CURIAM.    This is a reciprocal discipline matter.

On    November 20, 2015, the Office of Lawyer Regulation (OLR)

filed an amended complaint and motion pursuant to Supreme Court

Rule (SCR) 22.22,1 requesting that this court suspend the license

       1
           SCR 22.22 (Reciprocal discipline) provides:

            (1) An attorney on whom public discipline for
       misconduct or a license suspension for      medical
       incapacity has been imposed by another jurisdiction
       shall promptly notify the director of the matter.
                                                    (continued)
                                             No.    2015AP1649-D




Failure to furnish the notice within 20 days of the
effective date of the order or judgment of the other
jurisdiction constitutes misconduct.

     (2) Upon the receipt of a certified copy of a
judgment or order of another jurisdiction imposing
discipline for misconduct or a license suspension for
medical incapacity of an attorney admitted to the
practice of law or engaged in the practice of law in
this state, the director may file a complaint in the
supreme court containing all of the following:

     (a) A certified copy of the judgment or order
from the other jurisdiction.

     (b) A motion requesting an order directing the
attorney to inform the supreme court in writing within
20 days of any claim of the attorney predicated on the
grounds set forth in sub.(3) that the imposition of
the identical discipline or license suspension by the
supreme court would be unwarranted and the factual
basis for the claim.

     (3) The supreme court shall impose the identical
discipline or license suspension unless one or more of
the following is present:

     (a) The procedure in the other jurisdiction was
so lacking in notice or opportunity to be heard as to
constitute a deprivation of due process.

     (b) There was such an infirmity of proof
establishing the misconduct or medical incapacity that
the supreme court could not accept as final the
conclusion in respect to the misconduct or medical
incapacity,

     (c)   The   misconduct   justifies   substantially
different discipline in this state.

     (4) Except as provided in sub.(3), a final
adjudication in another jurisdiction that an attorney
has engaged in misconduct or has a medical incapacity
shall be conclusive evidence of the attorney's
misconduct or medical incapacity for purposes of a
proceeding under this rule.
                                                   (continued)
                           2
                                                                       No.     2015AP1649-D



of   Attorney      John   O.   Waters     for    a     period     of   three    years     as

reciprocal discipline identical to that imposed by the State of

Michigan Attorney Discipline Board.2

      ¶2     Attorney       Waters    was       admitted     to    practice       law     in

Wisconsin in 2002.             He is also admitted to practice law in

Michigan.        Attorney Waters' Wisconsin law license is currently

suspended        for   non-compliance       with     continuing        legal    education

reporting requirements, failure to pay State Bar of Wisconsin

dues,      and    failure      to    submit      the     required       trust     account

certification to the State Bar.

      ¶3     The OLR's amended complaint noted that on June 19,

2013, the State of Michigan Attorney Discipline Board suspended

Attorney Waters' Michigan law license for three years, with a

retroactive        commencement      of   September        14,    2012,      based   on   a

           (5) The supreme court may refer a complaint filed
      under sub. (2) to a referee for a hearing and a report
      and recommendation pursuant to SCR 22.16. At the
      hearing, the burden is on the party seeking the
      imposition   of  discipline   or   license  suspension
      different from that imposed in the other jurisdiction
      to demonstrate that the imposition of identical
      discipline or license suspension by the supreme court
      is unwarranted.

           (6) If the discipline or license suspension
      imposed in the other jurisdiction has been stayed, any
      reciprocal discipline or license suspension imposed by
      the supreme court shall be held in abeyance until the
      stay expires.
      2
       The OLR filed a complaint on August 13, 2015.     The
complaint was subsequently amended to include as Exhibit A
copies of supporting documentation from the Michigan Supreme
Court.


                                            3
                                                                     No.     2015AP1649-D



consent      stipulation        consolidating           multiple           proceedings.

Restitution and conditions were also imposed.

      ¶4     The    following    facts     are    taken       from    the     documents

attached to the OLR's amended complaint relating to the Michigan

disciplinary proceedings.             The Michigan suspension was based on

Attorney Waters' September 14, 2012 conviction for felony drug

offenses, as well as a disciplinary complaint comprised of three

separate    counts      of   professional      misconduct.           These    included:

neglect of a legal matter entrusted to him, in violation of

Michigan Rules of Professional Conduct (MRPC) 1.1(c); failing to

act with reasonable diligence, in violation of MRPC 1.3; failing

to adequately communicate with his client, in violation of MRPC

1.4(a); failing to refund unearned fees or release the client

file upon being discharged from the representation of a client,

in violation of MRPC 1.16(d); engaging in conduct prejudicial to

the   proper     administration       of   justice,      in    violation       of   MRPC

8.4(c)     and   Michigan     Court    Rule    (MCR)     9.104(1);         engaging    in

conduct which exposes the legal profession or the courts to
obloquy, contempt, censure, or reproach, in violation of MCR

9.104(2); engaging in conduct contrary to justice, ethics, or

good morals, in violation of MCR 9.104(3); intentionally failing

to    respond      to   a    lawful     demand     for      information         from    a

disciplinary       authority,    in    violation       of   MRPC     8.1(a)(2);        and

failing to answer a request for investigation, in violation of

MCR 9.104(7) and MCR 9.113(A) and (B)(2).




                                           4
                                                                            No.      2015AP1649-D



       ¶5        The OLR noted that Attorney Waters failed to notify

the    OLR       of   the     Michigan    suspension            within    20    days     of    the

effective date of the order, as required under SCR 22.22(1).

       ¶6        The OLR asks this court to suspend Attorney Waters'

Wisconsin law license for three years as discipline reciprocal

to    that       imposed      in   Michigan,        to    order    him     to     comply      with

Michigan's order of restitution, with conditions, and to impose

costs.

       ¶7        On   November     24,    2015,      this       court    directed       Attorney

Waters to inform the court in writing within 20 days of any

claim       by    him,       predicated     upon         the     grounds       set   forth     in

SCR 22.22(3), that the imposition of discipline reciprocal to

that    imposed         in    Michigan    would       be       unwarranted,       and    of   the

factual basis for any such claim.                     No response was received.

       ¶8        Under SCR 22.22(3), in reciprocal discipline matters,

this court shall impose the identical discipline unless one of

the exceptions enumerated in the rule is shown.                                   There is no

indication that any of those exceptions apply in this case.
Therefore, we impose discipline identical to that imposed by the

State of Michigan Attorney Discipline Board.

       ¶9        We also agree that Attorney Waters shall pay the full

costs of this proceeding.                  Attorney Waters has not identified

any    factors        that    would     justify      a     reduction       in   costs.         See

SCR 22.24(1m).                He   is    also       directed      to     comply      with     the

restitution           order    imposed    by    the      State     of    Michigan       Attorney

Discipline Board.              Grievance Administrator v. John Oren Waters,
Case Nos. 12-101-AI; 12-140-JC; 13-47-GA.
                                                5
                                                            No.    2015AP1649-D



    ¶10   IT IS ORDERED that the license of John O. Waters to

practice law in Wisconsin is suspended for a period of three

years, effective the date of this order.

    ¶11   IT IS FURTHER ORDERED that within 60 days of the date

of this order, John O. Waters shall pay to the Office of Lawyer

Regulation the costs of this proceeding.

    ¶12   IT IS FURTHER ORDERED that, to the extent he has not

already done so, John O. Waters shall comply with the provisions

of SCR 22.26 concerning the duties of a person whose license to

practice law in Wisconsin has been suspended.

    ¶13   IT      IS   FURTHER   ORDERED     that     compliance   with    all

conditions   of    this    order,   as    well   as   compliance    with   all

conditions of the         disciplinary orders imposed on him by the

State of Michigan Attorney Discipline Board, is required for

reinstatement.     See SCR 22.29(4)(c).




                                      6
    No.   2015AP1649-D




1